Exhibit 10.5

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

among

 

USAA AUTO OWNER TRUST 2016-1
as Issuer,

 

USAA FEDERAL SAVINGS BANK,
as Sponsor and Servicer

 

and

 

CLAYTON FIXED INCOME SERVICES LLC,

 

as Asset Representations Reviewer

 

Dated as of September 21, 2016

 



Table of Contents

 



    Page ARTICLE I USAGE AND DEFINITIONS   1 Section 1.1. Usage and Definitions
  1 Section 1.2. Additional Definitions   1 ARTICLE II ENGAGEMENT OF ASSET
REPRESENTATIONS REVIEWER   2 Section 2.1. Engagement; Acceptance   2 Section
2.2. Confirmation of Scope   2 ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS
  2 Section 3.1. Review Notices   2 Section 3.2. Identification of Subject
Receivables   3 Section 3.3. Review Materials   3 Section 3.4. Performance of
Reviews   3 Section 3.5. Review Reports   4 Section 3.6. Limitations on Review
Obligations   5 Section 3.7. Dispute Resolution   5 ARTICLE IV ASSET
REPRESENTATIONS REVIEWER   5 Section 4.1. Representations and Warranties   5
Section 4.2. Covenants   6 Section 4.3. Fees, Expenses and Indemnities   7
Section 4.4. Limitation on Liability   8 Section 4.5. Indemnification by Asset
Representations Reviewer   8 Section 4.6. Indemnification of Asset
Representations Reviewer   8 Section 4.7. Inspections of Asset Representations
Reviewer   9 Section 4.8. Delegation of Obligations   9 Section 4.9.
Confidential Information   9 Section 4.10. Personally Identifiable Information  
11 ARTICLE V RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIEWER  
13 Section 5.1. Eligibility Requirements for Asset Representations Reviewer   13
Section 5.2. Resignation and Removal of Asset Representations Reviewer   13
Section 5.3. Successor Asset Representations Reviewer   13 Section 5.4. Merger,
Consolidation or Succession   14



i



Table of Contents

(continued)

 



    Page ARTICLE VI OTHER AGREEMENTS   14 Section 6.1.  Independence of Asset
Representations Reviewer   14 Section 6.2.  No Petition   14 Section 6.3.
Limitation of Liability of Owner Trustee   15 Section 6.4. Termination of
Agreement   15 ARTICLE VII MISCELLANEOUS PROVISIONS   15 Section 7.1. Amendments
  15 Section 7.2. Assignment; Benefit of Agreement; Third Party Beneficiaries  
16 Section 7.3. Notices   16 Section 7.4. Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial   17 Section 7.5. No Waiver; Remedies   17
Section 7.6. Severability   17 Section 7.7. Headings   17 Section 7.8.
Counterparts   17 Schedule A Representations and Warranties, Review Materials
and Tests    



ii



ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of September 21, 2016 (this
“Agreement”), among USAA AUTO OWNER TRUST 2016-1, a Delaware statutory trust, as
Issuer (the “Issuer”), USAA FEDERAL SAVINGS BANK, a federally chartered savings
association (the “Bank”), as Sponsor (the “Sponsor”) and Servicer (the
“Servicer”), and CLAYTON FIXED INCOME SERVICES LLC, a Delaware limited liability
company, as Asset Representations Reviewer (the “Asset Representations
Reviewer”).

 

WHEREAS, the Issuer desires to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by the Bank, as seller, about the Receivables in the pool.

 

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1. Usage and Definitions. (a) Except as otherwise specified herein or
if the context may otherwise require, capitalized terms not defined in this
Agreement shall have the respective meanings assigned such terms set forth in
Appendix A to the Sale and Servicing Agreement, dated as of the date hereof (the
“Sale and Servicing Agreement”), by and among USAA Acceptance, LLC, as seller,
the Servicer, and the Issuer.

 

(b) With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

 

Section 1.2. Additional Definitions. The following terms have the meanings given
below:

 

“Asset Representations Review” means the performance by the Asset
Representations Reviewer of the testing procedures for each Test and each
Subject Receivable according to Section 3.4.

 

“Confidential Information” has the meaning stated in Section 4.9(b).

 

“Information Recipients” has the meaning stated in Section 4.9(a).

 

“Issuer PII” has the meaning stated in Section 4.10(a).

 

“Personally Identifiable Information” or “PII” has the meaning stated in Section
4.10(a).

 



“Review Fee” has the meaning stated in Section 4.3(b).

 

“Review Materials” means, for an Asset Representations Review and a Subject
Receivable, the documents and other materials for each Test listed under “Review
Materials” in Schedule A.

 

“Review Report” means, for an Asset Representations Review, the report of the
Asset Representations Reviewer prepared according to Section 3.5.

 

“Subject Receivables” means, for any Asset Representations Review, all
Receivables which are 60-Day Delinquent Receivables as of the related Review
Satisfaction Date; provided, that any Receivable repurchased by the Sponsor or
the Servicer from the Issuer in accordance with the Transaction Documents after
the Review Satisfaction Date will no longer be a Subject Receivable.

 

“Test” has the meaning stated in Section 3.4(a).

 

“Test Complete” has the meaning stated in Section 3.4(c).

 

“Test Fail” has the meaning stated in Section 3.4(a).

 

“Test Incomplete” has the meaning stated in Section 3.4(a).

 

“Test Pass” has the meaning stated in Section 3.4(a).

 

ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

 

Section 2.1. Engagement; Acceptance. The Issuer engages Clayton Fixed Income
Services LLC to act as the Asset Representations Reviewer for the Issuer.
Clayton Fixed Income Services LLC accepts the engagement and agrees to perform
the obligations of the Asset Representations Reviewer on the terms in this
Agreement.

 

Section 2.2. Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Transaction Documents.

 

ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS

 

Section 3.1. Review Notices. On receipt of a Review Notice in accordance with
Section 7.5 of the Indenture, the Asset Representations Reviewer will commence
an Asset Representations Review. The Asset Representations Reviewer will have no
obligation to start an Asset Representations Review until a Review Notice is
received.

2



Section 3.2. Identification of Subject Receivables. Within ten (10) Business
Days after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer a list of the Subject Receivables.

 

Section 3.3. Review Materials.

 

(a) Access to Review Materials. The Servicer will give the Asset Representations
Reviewer access to the Review Materials for all of the Subject Receivables
within sixty (60) calendar days after receipt of the Review Notice in one or
more of the following ways in the Servicer’s reasonable discretion: (i) by
electronic posting of Review Materials to a password-protected website to which
the Asset Representations Reviewer has access, (ii) by providing originals or
photocopies of documents relating to the Subject Receivables at one of the
properties of the Servicer or (iii) in another manner agreed by the Servicer and
the Asset Representations Reviewer. The Servicer may redact or remove PII from
the Review Materials so long as all information in the Review Materials
necessary for the Asset Representations Reviewer to complete the Asset
Representations Review remains intact and unchanged.

 

(b) Missing or Insufficient Review Materials. The Asset Representations Reviewer
will review the Review Materials to determine if any Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test. If the Asset Representations Reviewer reasonably determines that any of
the Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test, the Asset Representations Reviewer will notify the
Servicer promptly, and in any event no less than twenty (20) calendar days
before completing the Review, and the Servicer will use reasonable efforts to
provide the Asset Representations Reviewer access to such missing Review
Materials or other documents or information to correct the insufficiency within
fifteen (15) calendar days. If the missing or insufficient Review Materials have
not been provided by the Servicer within sixty (60) calendar days, the parties
agree that the Subject Receivable will have a Test Incomplete for the related
Test(s) and the Review Report will indicate the reason for the Test Incomplete.

 

Section 3.4. Performance of Reviews.

 

(a) Test Procedures. For an Asset Representations Review, the Asset
Representations Reviewer will perform for each Subject Receivable the procedures
listed under “Tests” in Schedule A for each representation and warranty (each, a
“Test”), using the Review Materials listed for each such Test in Schedule A. For
each Test and Subject Receivable, the Asset Representations Reviewer will
determine in its reasonable judgment if the Test has been satisfied (a “Test
Pass”), if the Test has not been satisfied (a “Test Fail”) or if the Test could
not be concluded as a result of missing or incomplete Review Materials (a “Test
Incomplete”). The Asset Representations Reviewer will use such determination for
all Subject Receivables that are subject to the same Test.

 

(b) Review Period. The Asset Representations Reviewer will complete the Asset
Representations Review of all of the Subject Receivables within sixty (60)
calendar days after receiving access to the Review Materials under Section
3.3(a). However, if missing or additional Review Materials are provided to the
Asset Representations Reviewer under Section 3.3(b), the review period will be
extended for an additional thirty (30) calendar days.

3



(c) Completion of Review for Certain Subject Receivables. Following the delivery
of the list of the Subject Receivables and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Subject Receivable is paid in full by the Obligor
or purchased from the Issuer by the Bank according to the applicable Transaction
Document. On receipt of notice, the Asset Representations Reviewer will
immediately terminate all Tests of such Receivables and the Review of such
Receivables will be considered complete (a “Test Complete”). In this case, the
Review Report will indicate a Test Complete for the Receivables and the related
reason.

 

(d) Previously Reviewed Receivable. If a Subject Receivable was included in a
prior Asset Representations Review, the Asset Representations Reviewer will not
conduct additional Tests on any such duplicate Subject Receivable unless such
Subject Receivable was deemed a Test Incomplete as a result of the failure of
the Servicer to provide missing Review Material for such Subject Receivable and
the Servicer elects to have such Subject Receivable included in the current
Asset Representations Review. The Asset Representations Reviewer will include
the previously reported Test results for any such duplicate Subject Receivable
within the Review Report for the current Asset Representations Review.

 

(e) Duplicative Tests. If the same Test is required for more than one
representation or warranty listed on Schedule A, the Asset Representations
Reviewer will only perform the Test once for each Subject Receivable but will
report the results of the Test for each applicable representation or warranty on
the Review Report.

 

(f) Termination of Review. If an Asset Representations Review is in process and
all of the Notes will be paid in full on the next Payment Date, the Servicer
will notify the Asset Representations Reviewer and the Indenture Trustee no less
than ten (10) calendar days before that Payment Date. On receipt of notice, the
Asset Representations Reviewer will terminate the Asset Representations Review
immediately and will have no obligation to deliver a Review Report.

 

Section 3.5. Review Reports. (a) Within ten (10) calendar days after the end of
the Asset Representations Review period under Section 3.4(b), the Asset
Representations Reviewer will deliver to the Issuer, the Sponsor, the Servicer
and the Indenture Trustee a Review Report indicating for each Subject Receivable
whether there was a Test Pass, a Test Incomplete or a Test Fail for each Test,
or whether the Subject Receivable was a Test Complete and the related reason.
The Review Report will contain a summary of the findings and conclusions of the
Asset Representations Reviewer with respect to the Asset Representations Review
to be included in the Issuer’s Form 10-D report for the Collection Period in
which the Review Report is received, including a description of each Test Fail
and Test Incomplete, if any, from the Asset Representations Review. The Asset
Representations Reviewer will ensure that the Review Report does not contain any
Issuer PII. On the reasonable request of the Servicer, the Asset Representations
Reviewer will provide additional details on the Test results.

 

(b) Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Servicer. The Asset
Representations Reviewer will have no obligation to respond to questions or
requests for clarification from Noteholders or any

4



Person other than the Servicer and will direct such Persons to submit written
questions or requests to the Servicer.

 

Section 3.6. Limitations on Review Obligations. The Asset Representations
Reviewer will have no obligation:

 

(a) to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Representations
Review under the Indenture, and may rely on the information in any Review Notice
delivered by the Indenture Trustee;

 

(b) to determine which Receivables are Subject Receivables, and may rely on the
lists of Subject Receivables provided by the Servicer;

 

(c) to confirm the validity of the Review Materials and may rely on the accuracy
and completeness of the Review Materials; or

 

(d) to take any action or cause any other party to take any action under any of
the Transaction Documents or otherwise to enforce any remedies against any
Person for breaches of representations or warranties about the Subject
Receivables.

 

Section 3.7. Dispute Resolution. The Asset Representations Reviewer acknowledges
and agrees that any Review Report may be used by the Issuer, the Seller or the
Servicer in any dispute resolution proceeding related to the Subject
Receivables. No additional fees or reimbursement of expenses shall be paid to
the Asset Representations Reviewer regarding the Issuer’s, the Seller’s or the
Servicer’s use of any Review Report; provided, that the Asset Representations
Reviewer will be reimbursed for its out-of-pocket expenses incurred in its
participation in any dispute resolution proceeding.

 

ARTICLE IV
ASSET REPRESENTATIONS REVIEWER

 

Section 4.1. Representations and Warranties. The Asset Representations Reviewer
represents and warrants as of the Closing Date:

 

(a) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of the State of Delaware. The Asset Representations Reviewer is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

 

(b) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset

5



Representations Reviewer enforceable against the Asset Representations Reviewer,
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c) No Conflicts and No Violation. The execution, delivery and performance by
the Asset Representations Reviewer of the transactions contemplated by this
Agreement and the performance of the Asset Representations Reviewer’s
obligations under this Agreement will not (A) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or other agreement or instrument under which the Asset Representations Reviewer
is a party, (B) result in the creation or imposition of any Lien on any of the
properties or assets of the Asset Representations Reviewer under the terms of
any indenture, mortgage, deed of trust, loan agreement, guarantee or other
agreement or instrument, (C) violate the organizational documents of the Asset
Representations Reviewer or (D) violate any law or any order, rule or regulation
of a federal or state court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties that applies to the Asset Representations Reviewer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.

 

(d) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Asset Representations Reviewer of this Agreement other
than (i) approvals and authorizations that have previously been obtained and
filings that have previously been made and (ii) approvals, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the ability of the Asset Representations Reviewer to perform its obligations
under this Agreement.

 

(e) No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Asset Representations Reviewer, threatened in writing
before a federal or state court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer or its properties (A) asserting the invalidity of this Agreement, (B)
seeking to prevent the completion of the transactions contemplated by this
Agreement or (C) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Asset Representations
Reviewer’s ability to perform its obligations under, or the validity or
enforceability of, this Agreement.

 

(f) Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1 and will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.1.

 

Section 4.2. Covenants. The Asset Representations Reviewer covenants and agrees
that:

 

(a) Eligibility. It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.1.

6



(b) Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Subject
Receivable and the related Review Materials to be individually tracked and
stored as contemplated by this Agreement. The Asset Representations Reviewer
will maintain adequate staff that is properly trained to conduct Asset
Representations Reviews as required by this Agreement.

 

(c) Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to an Asset
Representations Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement or repayment of the
Notes in full, whichever comes first.

 

Section 4.3. Fees, Expenses and Indemnities.

 

(a) Annual Fee. The Servicer will pay the Asset Representations Reviewer, as
compensation for agreeing to act as the Asset Representations Reviewer under
this Agreement, an annual fee of $7,500. The annual fee will be payable by the
Servicer on the Closing Date and on each anniversary thereof until this
Agreement is terminated, provided, that in the year in which all public Notes
are paid in full, the annual fee shall be reduced pro rata by an amount equal to
the days of the year in which the public Notes are no longer outstanding.

 

(b) Review Fee. Following the completion of an Asset Representations Review and
the delivery to the Indenture Trustee, the Issuer, the Sponsor and the Servicer
of the Review Report, or the termination of an Asset Representations Review in
accordance with Section 3.4(f), and the delivery to the Servicer of a detailed
invoice, the Asset Representations Reviewer will be entitled to a fee of $200
for each Subject Receivable for which the Asset Representations Review was
started (the “Review Fee”), to be paid as agreed in Section 4.3(c). However, no
Review Fee will be charged for any Tests that were performed in a prior Asset
Representations Review or for any Asset Representations Review in which no Tests
were completed prior to the Asset Representations Reviewer being notified of a
termination of the Asset Representations Review in accordance with Section
3.4(f). The Servicer will pay the Review Fee to the Asset Representations
Reviewer in accordance with the terms of the detailed invoice from the Asset
Representations Reviewer. If an Asset Representations Review is terminated in
accordance with Section 3.4(f), the Asset Representations Reviewer must submit
its invoice for the Review Fee for the terminated Asset Representations Review
no later than five Business Days before the final Payment Date in order to be
reimbursed no later than the final Payment Date.

 

(c) Payment of Fees and Indemnities. The Asset Representations Reviewer shall
submit reasonably detailed invoices to the Servicer for any amounts owed to it
under this Agreement. To the extent not paid by the Servicer within sixty (60)
calendar days following the receipt of a detailed invoice on the due date
therefor hereunder, the fees provided for in this Section 4.3 and the
indemnities provided for in Section 4.6(a) shall be paid by the Issuer pursuant
to the priority of payments set forth in Section 4.4(a) of the Sale and
Servicing Agreement; provided, that prior to any such payment pursuant to the
Sale and Servicing Agreement, the Asset Representations Reviewer shall notify
the Servicer in writing that such payments have been outstanding for at least
sixty (60) calendar days.

7



Section 4.4. Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement. However, the Asset Representations Reviewer will be liable
for its willful misconduct, bad faith, breach of this Agreement or negligence in
performing its obligations under this Agreement. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential losses
or damages (including lost profit), even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

 

Section 4.5. Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Servicer, the
Depositor, the Seller, the Sponsor, the Owner Trustee and the Indenture Trustee
and their respective directors, officers, employees and agents for all costs,
expenses, losses, damages and liabilities (including any reasonable legal fees
and expenses incurred by an Indemnified Party in connection with the enforcement
of any indemnification or other obligation of the Asset Representations
Reviewer) resulting from (a) the willful misconduct, bad faith or negligence of
the Asset Representations Reviewer in performing its obligations under this
Agreement, (b) the Asset Representations Reviewer’s failure to comply with the
requirements of applicable federal, state or local laws and regulations in the
performance of its duties hereunder or (c) the Asset Representations Reviewer’s
breach of any of its representations, warranties, covenants or other obligations
in this Agreement. The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer and the permitted resignation or removal of the Asset Representations
Reviewer.

 

Section 4.6. Indemnification of Asset Representations Reviewer.

 

(a) Indemnification. The Servicer will indemnify the Asset Representations
Reviewer and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all costs, expenses, losses, damages and liabilities
resulting from the performance of its obligations under this Agreement
(including the costs and expenses of defending itself against any loss, damage
or liability), but excluding any cost, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence, (ii) the Asset Representations Reviewer’s failure to comply
with the requirements of applicable federal, state and local laws and
regulations in the performance of its duties hereunder or (iii) the Asset
Representations Reviewer’s breach of any of its representations, warranties,
covenants or other obligations in this Agreement.

 

(b) Proceedings. Promptly on receipt by an Indemnified Person of notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 4.6(a), notify the Servicer of the Proceeding. The Servicer may
participate in and assume the defense and settlement of a Proceeding at its
expense. If the Servicer notifies the Indemnified Person of its intention to
assume the defense of the Proceeding, the Servicer will not be liable for legal
expenses of counsel to the Indemnified Person unless there is a conflict between
the interests of the Servicer, and an Indemnified Person. If there is a
conflict, the Servicer will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person. No settlement of a Proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

8



(c) Survival of Obligations. The Servicer’s obligations under this Section 4.6
will survive the permitted resignation or removal of the Asset Representations
Reviewer and the termination of this Agreement.

 

(d) Repayment. If the Servicer makes any payment under this Section 4.6 and the
Indemnified Person later collects any of the amounts for which the payments were
made to it from others, the Indemnified Person will promptly repay the amounts
to the Servicer.

 

Section 4.7. Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer,
the Servicer or the Sponsor, during the Asset Representations Reviewer’s normal
business hours, to examine and review the books of account, records, reports and
other documents and materials of the Asset Representations Reviewer relating to
(a) the performance of the Asset Representations Reviewer’s obligations under
this Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) any claim made by the Asset Representations
Reviewer under this Agreement. In addition, the Asset Representations Reviewer
will permit the Issuer’s, the Servicer’s or the Sponsor’s representatives to
make copies and extracts of any of those documents and to discuss them with the
Asset Representations Reviewer’s officers and employees. Each of the Issuer, the
Servicer and the Sponsor will, and will cause its authorized representatives to,
hold in confidence any proprietary confidential information of the Asset
Representations Reviewer except if disclosure may be required by law or if the
Issuer, the Servicer or the Sponsor reasonably determines that it is required to
make the disclosure under this Agreement or the other Transaction Documents. The
Asset Representations Reviewer will maintain all relevant books, records,
reports and other documents and materials for a period of at least two years
after the termination of its obligations under this Agreement.

 

Section 4.8. Delegation of Obligations. The Asset Representations Reviewer may
not delegate or subcontract its obligations under this Agreement to any Person
without the consent of the parties to this Agreement.

 

Section 4.9. Confidential Information.

 

(a) Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.9, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer, the Sponsor and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Asset
Representations Reviews of Subject Receivables or performing its obligations
under this Agreement. The Asset Representations Reviewer agrees that it will
not, and will cause its Affiliates to not (i) purchase or sell securities issued
by the Bank or its Affiliates or special purpose entities on the basis of
Confidential Information or (ii) use the Confidential Information for the
preparation of research reports, newsletters or other publications or similar
communications.

9



(b) Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer, including:

 

(i) lists of Subject Receivables and any related Review Materials;

 

(ii) origination and servicing guidelines, policies and procedures and form
contracts; and

 

(iii) notes, analyses, compilations, studies or other documents or records
prepared by the Sponsor or the Servicer, which contain information supplied by
or on behalf of the Sponsor or the Servicer or their representatives.

 

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer, the Sponsor or the Servicer before its disclosure to the
Information Recipients who, to the knowledge of the Information Recipient is not
bound by a confidentiality agreement with the Issuer, the Sponsor or the
Servicer and is not prohibited from transmitting the information to the
Information Recipients, (C) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (D) the Issuer, the Sponsor or the Servicer provides
permission to the applicable Information Recipients to release.

 

(c) Protection. The Asset Representations Reviewer will use best efforts to
protect the secrecy of and avoid disclosure and unauthorized use of Confidential
Information, including those measures that it takes to protect its own
confidential information and not less than a reasonable standard of care. The
Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.10.

 

(d) Disclosure. If the Asset Representations Reviewer is required by applicable
law, regulation, rule or order issued by an administrative, governmental,
regulatory or judicial authority to disclose part of the Confidential
Information, it may disclose the Confidential Information. However, before a
required disclosure, the Asset Representations Reviewer, if permitted by law,
regulation, rule or order, will use its reasonable efforts to provide the
Issuer, the Sponsor and the Servicer with notice of the requirement and will
cooperate, at the Sponsor’s expense, in the Issuer’s and the Sponsor’s pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information. If the Issuer or the Sponsor is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.

 

(e) Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 4.9 by its Information
Recipients.

 

(f) Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer, the Sponsor and the
Servicer and the

10



Issuer, the Sponsor and the Servicer may seek injunctive relief in addition to
legal remedies. If an action is initiated by the Issuer or the Servicer to
enforce this Section 4.9, the prevailing party will be entitled to reimbursement
of costs and expenses, including reasonable attorney’s fees, incurred by it for
the enforcement.

 

Section 4.10. Personally Identifiable Information.

 

(a) Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number(s) or “VIN(s)”, any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual. “Issuer PII” means PII furnished by the Issuer,
the Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

 

(b) Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII. The Asset Representations Reviewer will use
Issuer PII only to perform its obligations under this Agreement or as
specifically directed in writing by the Issuer and will only reproduce Issuer
PII to the extent necessary for these purposes. The Asset Representations
Reviewer must comply with all laws applicable to PII, Issuer PII and the Asset
Representations Reviewer’s business, including any legally required codes of
conduct, including those relating to privacy, security and data protection. The
Asset Representations Reviewer will protect and secure Issuer PII. The Asset
Representations Reviewer will implement privacy or data protection policies and
procedures that comply with applicable laws and regulations and this Agreement.
The Asset Representations Reviewer will implement and maintain reasonable and
appropriate practices, procedures and systems, including administrative,
technical and physical safeguards to (i) protect the security, confidentiality
and integrity of Issuer PII, (ii) ensure against anticipated threats or hazards
to the security or integrity of Issuer PII, (iii) protect against unauthorized
access to or use of Issuer PII and (iv) otherwise comply with its obligations
under this Agreement. These safeguards include a written data security plan,
employee training, information access controls, restricted disclosures, systems
protections (e.g., intrusion protection, data storage protection and data
transmission protection) and physical security measures.

 

(c) Additional Limitations. In addition to the use and protection requirements
described in Section 4.10(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:

 

(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Representations Review, (B) with the prior consent of the Issuer or (C) as
required by applicable law. When permitted, the disclosure of or access to
Issuer PII will be limited to the specific information necessary for the
individual to complete the assigned task. The Asset Representations Reviewer
will inform personnel with access to Issuer PII of

11



the confidentiality requirements in this Agreement and train its personnel with
access to Issuer PII on the proper use and protection of Issuer PII.

 

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

 

(d) Notice of Breach. The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.

 

(e) Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Asset Representations Review or the request of the Issuer, all Issuer PII in any
medium in the Asset Representations Reviewer’s possession or under its control
will be (i) destroyed in a manner that prevents its recovery or restoration or
(ii) if so directed by the Issuer, returned to the Issuer without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to the Issuer. Where the Asset Representations Reviewer
retains Issuer PII, the Asset Representations Reviewer will limit the Asset
Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

 

(f) Compliance; Modification. The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 4.10. The Asset Representations Reviewer
and the Issuer agree to modify this Section 4.10 as necessary from time to time
for either party to comply with applicable law.

 

(g) Audit of Asset Representations Reviewer. The Asset Representations Reviewer
will permit the Issuer and its authorized representatives to audit the Asset
Representations Reviewer’s compliance with this Section 4.10 during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits. The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section 4.10(g) with
the inspections described in Section 4.7. The Asset Representations Reviewer
will also permit the Issuer and its authorized representatives during normal
business hours on reasonable advance written notice to audit any service
providers used by the Asset Representations Reviewer to fulfill the Asset
Representations Reviewer’s obligations under this Agreement.

 

(h) Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Representations Review, and if such Affiliate or third party is identified
to the Asset Representations Reviewer, such Affiliate or third party is an
intended third-party beneficiary of this Section 4.10, and this Agreement is
intended to benefit the Affiliate or third party. The Affiliate or third party
will be entitled to enforce the PII related terms of this Section 4.10 against
the Asset Representations Reviewer as if each were a signatory to this
Agreement.

12



ARTICLE V

RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIEWER

 

Section 5.1. Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any underwriter to perform any due
diligence on the Receivables prior to the Closing Date.

 

Section 5.2. Resignation and Removal of Asset Representations Reviewer.

 

(a) No Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer will not resign as Asset Representations Reviewer unless the Asset
Representations Reviewer no longer meets the eligibility requirements in Section
5.1. The Asset Representations Reviewer will notify the Issuer and the Servicer
of its resignation as soon as practicable after it determines it is required to
resign and stating the resignation date and including an Opinion of Counsel
supporting its determination.

 

(b) Removal of Asset Representations Reviewer. If any of the following events
occur, the Issuer, by notice to the Asset Representations Reviewer, may, and in
the case of clause (i) below, shall, remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

 

(i) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

 

(ii) the Asset Representations Reviewer breaches of any of its representations,
warranties, covenants or obligations in this Agreement; or

 

(iii) an Insolvency Event of the Asset Representations Reviewer occurs.

 

(c) Notice of Resignation or Removal. The Issuer will notify the Servicer and
the Indenture Trustee of any resignation or removal of the Asset Representations
Reviewer.

 

(d) Continue to Perform After Resignation or Removal. No resignation or removal
of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.3(b).

 

Section 5.3. Successor Asset Representations Reviewer.

 

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Issuer will
appoint a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.

 

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer

13



has executed and delivered to the Issuer and the Servicer an agreement accepting
its engagement and agreeing to perform the obligations of the Asset
Representations Reviewer under this Agreement or entered into a new agreement
with the Issuer on substantially the same terms as this Agreement.

 

(c) Transition and Expenses. If the Asset Representations Reviewer resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. The Asset
Representations Reviewer will pay the reasonable expenses (including the fees
and expenses of counsel) of transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on such obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer or the successor Asset
Representations Reviewer.

 

Section 5.4. Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the business of the Asset Representations Reviewer, if that
Person meets the eligibility requirements in Section 5.1, will be the successor
to the Asset Representations Reviewer under this Agreement. Such Person will
execute and deliver to the Issuer and the Servicer an agreement to assume the
Asset Representations Reviewer’s obligations under this Agreement (unless the
assumption happens by operation of law).

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1. Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Indenture Trustee or the Owner
Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement. Nothing in this Agreement will make the Asset
Representations Reviewer nor the Issuer members of any partnership, joint
venture or other separate entity or impose any liability as such on any of them.

 

For the avoidance of doubt, neither the Indenture Trustee or the Owner Trustee
shall be responsible for monitoring the performance by the Asset Representations
Reviewer of its obligations under this Agreement.

 

Section 6.2. No Petition. Each of the parties, by entering into this Agreement,
agrees that, before the date that is one year and one day (or, if longer, any
applicable preference period) after payment in full of (a) all securities issued
by the Depositor or by a trust for which the Depositor was a depositor
(including, without limitation, the Issuer) or (b) the Notes, it will not start
or pursue against, or join any other Person in starting or pursuing against (i)
the Depositor or (ii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law. This Section 6.2 will survive the termination of
this Agreement.

14



Section 6.3. Limitation of Liability of Owner Trustee. This Agreement has been
signed on behalf of the Issuer by Wells Fargo Delaware Trust Company, National
Association not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuer. In no event will Wells Fargo Delaware Trust Company,
National Association in its individual capacity or a beneficial owner of the
Issuer be liable for the Issuer’s obligations under this Agreement. For all
purposes under this Agreement, the Owner Trustee will be subject to, and
entitled to the benefits of, the Trust Agreement.

 

Section 6.4. Termination of Agreement. This Agreement will terminate, except for
the obligations under Section 4.5 or as otherwise stated in this Agreement, on
the earlier of (a) the payment in full of all outstanding Notes and the
satisfaction and discharge of the Indenture and (b) the date the Issuer is
terminated under the Trust Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1. Amendments.

 

(a) Any term or provision of this Agreement may be amended by the Sponsor, the
Servicer and the Asset Representations Reviewer without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other
Person subject to the satisfaction of one of the following conditions:

 

(i) the Sponsor or the Servicer delivers to the Indenture Trustee (a) an Opinion
of Counsel to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders and (b) an Officer’s Certificate to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

 

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Sponsor or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

 

(b) This Agreement may also be amended from time to time by the Sponsor, the
Servicer and the Asset Representations Reviewer, with the consent of the
Noteholders evidencing not less than a majority of the Outstanding Note Balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders. It will not be
necessary for the consent of Noteholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Depository Agreement.

 

(c) Prior to the execution of any amendment pursuant to this Section 7.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a

15



copy of such amendment or consent to each Rating Agency and the Indenture
Trustee. Notwithstanding anything to the contrary in this Section 7.1, any
amendment that adversely affects the Indenture Trustee’s or the Owner Trustee’s
own rights or obligations under this Agreement shall require the consent of the
Indenture Trustee or the Owner Trustee, as the case may be.

 

Section 7.2. Assignment; Benefit of Agreement; Third Party Beneficiaries.

 

(a) Assignment. Except as stated in Section 5.4, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the
Servicer.

 

(b) Benefit of Agreement; Third-Party Beneficiaries. This Agreement is for the
benefit of and will be binding on the parties and their permitted successors and
assigns. The Indenture Trustee, for the benefit of itself and the Noteholders,
and the Owner Trustee will be third-party beneficiaries of this Agreement and
entitled to enforce this Agreement against the Asset Representations Reviewer.
No other Person will have any right or obligation under this Agreement.

 

Section 7.3. Notices.

 

(a) Delivery of Notices. All notices, requests, demands, consents, waivers or
other communications to or from the parties must be in writing and will be
considered given:

 

(i) For overnight mail, on delivery or, for a letter mailed by registered first
class mail, postage prepaid, three days after deposit in the mail;

 

(ii) for a fax, when receipt is confirmed by telephone, reply email or reply fax
from the recipient;

 

(iii) for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

 

(iv) for an electronic posting to a password-protected website to which the
recipient has access, on delivery (without the requirement of confirmation of
receipt) of an email to that recipient stating that the electronic posting has
occurred.

 

(b) Notice Addresses. Any notice, request, demand, consent, waiver or other
communication will be delivered or addressed to: (i) (a) in the case of the
Sponsor and the Servicer, to USAA Federal Savings Bank, 10750 McDermott Freeway,
San Antonio, TX 78288, (b) in the case of the Issuer or the Owner Trustee, to
USAA Auto Owner Trust 2016-1, c/o Wells Fargo Delaware Trust Company, National
Association, 919 North Market Street, Suite 1600, Wilmington, Delaware 19801,
Attention: Corporate Trust Services, (c) in the case of the Indenture Trustee,
to U.S. Bank National Association, 190 S. LaSalle Street, Chicago, IL 60603,
Attention: Global Structured Finance – USAA 2016-1, and (d) in the case of the
Asset Representations Reviewer, to Clayton Fixed Income Services LLC, 1700
Lincoln Street, Denver, CO 80203, Attention: SVP, Surveillance; with a copy to
Clayton Fixed Income Services LLC, 100 Beard Sawmill Road, Ste. 200, Shelton, CT
06484, Attention: General Counsel or (ii) as to

16



each party, at such other address or email as shall be designated by such party
in a written notice to each other party.

 

Section 7.4. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Each of the parties hereto hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the parties hereto hereby further irrevocably
waives any claim that any such courts lack jurisdiction over such party, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement in any of the aforesaid courts, that any such court lacks
jurisdiction over such party. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
agreement.

 

Section 7.5. No Waiver; Remedies. No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver. No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy. The powers, rights and remedies under this Agreement are
in addition to any powers, rights and remedies under law.

 

Section 7.6. Severability. If a part of this Agreement is held invalid, illegal
or unenforceable, then it will be deemed severable from the remaining Agreement
and will not affect the validity, legality or enforceability of the remaining
Agreement.

 

Section 7.7. Headings. The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

Section 7.8. Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.

17



[Remainder of Page Left Blank]

18



EXECUTED BY:

 

  USAA AUTO OWNER TRUST 2016-1,
as Issuer         By: Wells Fargo Delaware Trust Company, National Association,
not in its individual capacity, but solely as Owner Trustee         By:      
Name:     Title:         USAA FEDERAL SAVINGS BANK,
as Sponsor and Servicer         By:       Name:     Title:         Clayton Fixed
Income Services LLC,
as Asset Representations Reviewer         By:       Name:     Title:

 

[Signature Page to USAA 2016-1 Asset Representations Review Agreement]

 



Schedule A

 

Representations and Warranties, Review Materials and Tests

 

Representation

 

Characteristics of Receivables (a): As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

 

(i)as of the Closing Date, is secured by a first priority perfected security
interest in the Financed Vehicle in favor of the Originator, as secured party,
or all necessary actions have been commenced that would result in a first
priority perfected security interest in the Financed Vehicle in favor of the
Originator, as secured party, which security interest, in either case, is
assignable and has been so assigned (x) by the Bank to the Purchaser and (y) by
the Purchaser to the Issuer;

 

(ii)contains provisions that permit the repossession and sale of the Financed
Vehicle upon a default under the Receivable by the Obligor;

 

(iii)provided, at origination, for level periodic payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first and last payments may be different but in no event more
than three times the level monthly payment; and

 

(iv)was originated in the United States.

 

Documents

 

Retail Contract

 

Title Documents

 

Procedures to be Performed

 

i.First Priority Interest

 

A.Confirm that the Receivable contains security interest language in favor of
USAA FSB in the Financed Vehicle.

 

B.Confirm that the Title Documents report USAA FSB, or an acceptable variation
of the name, as the first lien holder, or that an appropriate application has
been filed in the applicable state if the certificate of title is still pending.

 

C.Confirm that the Obligor’s name, or an acceptable variation thereof, on the
Contract matches the name on the Title Documents.

 



D.Confirm that the Vehicle Identification Number (VIN) on the Contract matches
the VIN number on the Title Documents.

 

E.Confirm that the Receivable has been assigned:

 

(x) by the Bank to the Purchaser, and

 

(y) by the Purchaser to the Issuer.

 

ii.Repossession

 

A.Observe the Contract and confirm it contains provisions that permit the
repossession and sale of the Financed Vehicle upon a default under the
Receivable by the Obligor.

 

iii.Payment Schedule Structure

 

A.Confirm all payments are equivalent with the possible exception of the first
and last month’s payments which may differ by no more than three times the
amount of the level monthly payment.

 

B.Confirm that the Number of Payments and the Amount of Payments, together with
any first and last month’s payment (if applicable), equals the Total of the
Payments as stated within the Truth and Lending section of the Contract.

 

iv.United States Origination

 

A.Confirm the Contract reports an originator and Obligor located in the United
States.

 

v.If steps (i) through (iv) are confirmed, then Test Pass.

 



Representation

 

Individual Characteristics (b): Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

(i)the Receivable is secured by a new or used automobile or light-duty truck;

 

(ii)the Receivable has a Contract Rate of no less than 2.00%;

 

(iii)the Receivable had an original term to maturity of not more than 84 months,
and the Receivable has a remaining term to maturity, as of the Cut-Off Date, of
not less than 1 month;

 

(iv)the Receivable has an Outstanding Principal Balance as of the Cut-Off Date
of greater than or equal to $809.24;

 

(v)the Obligor on the Receivable has a FICO® score of no less than 600;

 

(vi)the Financed Vehicle related to the Receivable is a model year 2008 or
newer;

 

(vii)the Receivable has a scheduled maturity date on or before March 27, 2023;

 

(viii)no Receivable was more than 30 days past due as of the Cut-Off Date;

 

(ix)the Receivable was not noted in the records of the Servicer as being the
subject of any pending bankruptcy or insolvency Proceeding;

 

(x)the Receivable is a Simple Interest Receivable.

 

Documents

 

Retail Contract

 

System Screenprint

 

Procedures to be Performed

 

i.Financed Vehicle

 

A.Review the Contract and confirm that the Financed Vehicle is a new or used
automobile or light-duty truck.

 

ii.Contract Rate

 

A.Review the System Screenprint and confirm the Contract Rate is not less than
the minimum allowable Contract Rate.

 



iii.Original Term

 

A.Review the Contract and confirm the Number of Payments (including first and
last payments) does not exceed the maximum allowable Contract Term of no more
than 84 months.

 

B.Review the System Screenprint and confirm that the remaining term of the
Contract is within the allowable limits of no less than 1 month.

 

iv.Remaining Balance

 

A.Review the System Screenprint and confirm that the unpaid balance as of the
Cut-Off Date is not less than the minimum allowable Principal Balance.

 

v.FICO Score

 

A.Review the System Screenprint and confirm that the Obligor has a FICO® score
of at least 600.

 

vi.Model Year

 

A.Review the System Screenprint and confirm that the Financed Vehicle related to
the Receivable is a model year 2008 or newer.

 

vii.Maturity Date

 

A.Review the System Screenprint and confirm that the Receivable has a Maturity
Date on or before March 27, 2023.

 

viii.Delinquency Status

 

A.Review the System Screenprint and confirm that the Receivable is not more than
30 days past due as of the Cut-Off Date.

 

ix.Bankruptcy and Insolvency

 

A.Verify through the System Screenprint that there is no evidence the Receivable
is the subject of a Bankruptcy or insolvency proceeding.

 

x.Interest Method

 

A.Review the Contract and confirm that the Receivable is amortized using the
Simple Interest Method.

 

xi.If steps (i) through (x) are confirmed, then Test Pass.

 



Representation

 

Compliance with Law (c): The Receivable complied at the time it was originated
or made in all material respects with all requirements of law in effect at that
time and applicable to such Receivable.

 

Documents

 

Retail Contract

 

List of Approved Contract Forms

 

System Screenprint

 

Procedures to be Performed

 

i.Observe the Contract and confirm the form number and revision date are on the
List of Approved Contract Forms.

 

ii.Confirm the following disclosures are included in the Contract:

a.Prepayment disclosure b.Late payment policy including the late charge amount
(or calculation) c.Security Interest Disclosure d.Contract Reference e.Insurance
Requirements

 

iii.Review the System Screenprint and confirm that there is no evidence of any
judgment against USAA FSB indicating that the Contract was originated in
violation of applicable law.

 

iv.Review the System Screenprint and confirm that there is no evidence of any
Obligor(s) alleging non-compliance.

 

v.If steps (i) through (iv) are confirmed, then Test Pass.

 



Representation

 

Binding Obligation (d): The Receivable constitutes the legal and binding payment
obligation in writing of the Obligor, enforceable in all material respects by
the holder thereof in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles, consumer protection laws and the Servicemembers Civil
Relief Act.

 

Documents

 

Retail Contract

 

List of Approved Forms

 

Procedures to be Performed

 

i.Confirm that the Contract form number and revision date are on the List of
Approved Contract Forms.

 

ii.Confirm that the Obligor(s) signed the Contract.

 

iii.If steps (i) and (ii) are confirmed, then Test Pass.

 



Representation

 

Receivable in Force (e): As of the Cut-Off Date, neither the Banks’ records nor
the Receivable Files indicate that the Receivable was satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

Documents

 

Title Documents

 

System Screenprint

 

Procedures to be Performed

 

i.Confirm there is no indication within the Title Documents or the System
Screenprint that the Receivable was satisfied prior to the Cut-Off Date.

 

ii.Confirm there is no indication within the Title Documents or the System
Screenprint that the Receivable was subordinated or rescinded prior to the
Cut-Off date.

 

iii.Confirm there is no indication within the Title Documents or the System
Screenprint that the Financed Vehicle has been released from the Lien in whole
or in part prior to the Cut-Off Date.

 

iv.Confirm that the Receivable is noted as “active” within the System
Screenprint.

 

v.If steps (i) through (iii) are confirmed, then Test Pass.

 



Representation

 

No Waiver (f): As of the Cut-Off Date, no provision of a Receivable has been
expressly waived in writing in any material respect, except by instruments or
documents identified in the related Receivable File.

 

Documents

 

Retail Contract

 

System Screenprint

 

Procedures to be Performed

 

i.Compare the System Screenprint to the Contract and confirm that there is no
indication of modifications or amendments to the Contract terms.

 

ii.If modifications or amendments are observed, review the System Screenprint
and confirm modifications and amendments were noted.

 

iii.If steps (i) or (ii) are confirmed, then Test Pass.

 



Representation

 

No Default (g): Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose any payment defaults under the terms of the Receivable existed as of
the Cut-Off Date.

 

Documents

 

System Screenprint

 

Procedures to be Performed

 

i.Observe the System Screenprint and confirm the Receivable was not more than 30
days delinquent as of the Cut-Off Date.

 

ii.If step (i) is confirmed, then Test Pass.

 



Representation

 

Insurance (h): Under the terms of each Receivable, the Obligor is required to
maintain physical damage insurance covering the related Financed Vehicle.

 

Documents

 

Retail Contract

 

Procedures to be Performed

 

i.Confirm the Contract contains language that requires the Obligor(s) to obtain
and maintain physical damage insurance covering the Financed Vehicle.

 

ii.If step (i) is confirmed, then Test Pass.

 



Representation

 

No Government Obligor (i): The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

Documents

 

Retail Contract

 

Procedures to be Performed

 

i.Confirm the Buyer section of the Contract includes the name of a natural
person.

 

ii.If the Buyer section of the Contract does not report a natural person’s name,
confirm internet search results show no indication the Buyer is the United
States of America or any State, or any agency, department or instrumentality of
the United States of America or any State.

 

iii.If step (i) or (ii) is confirmed, then Test Pass.

 



Representation

 

Assignment (j): The terms of the Receivable do not limit the right of the owner
of the Receivable to sell and assign the Receivable.

 

Documents

 

Retail Contract

 

List of Approved Forms

 

Procedures to be Performed

 

i.Confirm that the Contract form number and revision date are included on the
List of Approved Forms.

 

ii.Confirm that the Contract does not contain language that limits the sale or
transfer of the Receivable.

 

iii.If (i) and (ii) are confirmed, then Test Pass.

 



Representation

 

Good Title (k): As of the Closing Date and immediately prior to the sale and
transfer contemplated in the Receivables Purchase Agreement, the Bank had good
and marketable title to and was the sole owner of each Receivable free and clear
of all Liens (other than Permitted Liens or any which will be released prior to
assignment of such Receivable hereunder), and, immediately upon the sale and
transfer thereof, the Issuer will have good and marketable title to each
Receivable, free and clear of all Liens (other than Permitted Liens).

 

Documents

 

Retail Contract

 

Title Documents

 

Procedures to be Performed

 

i.Review the Contract and confirm that the Receivable has not been assigned to
any party other than USAA FSB (or an acceptable variation of the name).

 

ii.Observe the Title Documents and confirm they report USAA FSB, or an
acceptable variation of its name, as the first lien holder.

 

iii.If steps (i) and (ii) are confirmed, then Test Pass.

 



Representation

 

One Original (l): There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable.

Documents

 

Retail Contract

 

Procedures to be Performed

 

i.Confirm there is a signature of the appropriate Obligor(s) on the Contract.

 

ii.Confirm that the Contract either constitutes an electronically authenticated
original, or is marked “Authoritative Copy.”

 

iii.If steps (i) and (ii) are confirmed, then Test Pass.

 



Representation

 

No Defenses (m): The Bank’s electronic records related to the Receivable do not
reflect any right of rescission, set-off, counterclaim or defense has been
asserted or threatened in writing by an Obligor with respect to any Receivable.

 

Documents

 

System Screenprint

 

Procedures to be Performed

 

i.Review the System Screenprint and confirm there is no evidence of litigation
or other attorney involvement as of the Cut-Off Date.

 

If step (i) is confirmed, then Test Pass.

 